Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  151028-9                                                                                          Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151028
                                                                    COA: 311356
                                                                    Macomb CC: 2011-002189-FC
  ALBERT REGINALD ROBINSON,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151029
                                                                    COA: 314604
                                                                    Macomb CC: 2011-003549-FH
  ALBERT REGINALD ROBINSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 16, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Comer (Docket No. 152713) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
         s0123
                                                                               Clerk